Citation Nr: 1708871	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a liver disorder, to include hepatitis C, liver cirrhosis, and liver cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to August 1971.  

This case matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

When this case was last before the Board in March 2016, it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has provided several different theories as to how he became infected with hepatitis C during active duty.  He has claimed that the disease was due to exposure to blood, a laceration on his hand, as well as having a tooth pulled during active duty.  VA examinations have been conducted to determine if there is merit to these theories.  The Veteran has also claimed that he has hepatitis C as a result of inoculations he received via an air gun during active service.  The Veteran has not been provided with a VA examination to address this contention.  In support of this allegation, the Veteran submitted a link to a website which indicates that there is a potential risk in developing hepatitis C as a result of exposure to airgun innocuations.  

VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that a medical opinion should be obtained to determine if the Veteran was infected with hepatitis C as a result of inoculations he received via an air gun.  In light of the foregoing, this case must be remanded again for the actions set forth below.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for a liver disorder, to include hepatitis C, liver cirrhosis, and liver cancer.

2. Then return the claims file to the examiner who conducted the August 2016 VA liver disorder examination and request that the examiner prepare and addendum to the examination report which addresses the following:

a). Is it as likely as not (50% or greater probability) the Veteran contracted hepatitis C as a result of the inoculations he received via an air gun during active service?

The entire claims file, to include a complete copy of this REMAND, must be made available to the VA examiner to provide the addendum information. If the requested opinion cannot be provided without another examination of the Veteran this should be scheduled.

If the examiner who conducted the August 2013 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the opinion requested above. If this examiner determines that the requested opinion cannot be provided without another physical examination of the Veteran, this should be scheduled.

The rationale for all opinions expressed must also be provided. If the physician is unable to provide the required opinion, he or she should explain why. If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3. Then, the RO or the Appeals Managmenet Center (AMC) should readjudicate the issue of entitlement to service connection for liver disorder, to include hepatitis C, liver cirrhosis, and liver cancer, on a direct basis and under a theory of compensation under 38 U.S.C.A. § 1151.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remaind, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Glenn Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




